MacLEAN, J.
Upon this appeal counsel for the defendant contends that evidence was improperly received, in contradiction of an ex-prese covenant to defend title in a bill of sale of chattels, referred to as plaintiff's Exhibit X, but not attached to the return, and made the basis of a counterclaim, to which the plaintiff was not required to make formal reply. Mirnieinal Oourt Act. Laws 1902. n. 1M1. C. F~X4L e m1. In view Ot the warranty Ot title orcirnarily ootainrng upon me snie or goons, wiieuier it was stateu in so many iVOLUS UI not iii the bill of sale is, however, of no very m~t~r~c,1 mnm~nt now. ss th~r~ was siiffici~nt evidence from which the trial justice might infer a subsequent waiver or modification by the parties in relation to certain articles ad-nutted by counsel for the plaintiff to have been iucluded in the bill of sale. The judgment should therefore be affirmed, with costs. Judgment affirmed, with costs. All concur.